Citation Nr: 0115448	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-13 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
osteoarthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of frostbite.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Houston, Texas, which denied the veteran's application to 
reopen claims of service connection for osteoarthritis, 
residuals of frostbite, and hypertension.


FINDINGS OF FACT

1.  A November 1981 Board decision denied service connection 
for osteoarthritis, and an unappealed RO decision in March 
1989 denied the veteran's application to reopen that claim.

2.  The evidence added to the record since the March 1989 RO 
decision is not, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the claim for 
service connection for osteoarthritis.

3.  Unappealled RO decisions in January 1975 and August 1982 
denied entitlement to service connection for residuals of 
frostbite, and an unappealed RO decision in March 1989 denied 
the veteran's application  to reopen that claim.

4.  The evidence added to the record since the March 1989 RO 
decision is not, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the claim for 
service connection for residuals of frostbite.

5.  A Board decision in November 1980 denied service 
connection for hypertension.
6.  The evidence added to the record since the November 1980 
Board decision is not, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the claim for 
service connection for hypertension.


CONCLUSION OF LAW

1.  The March 1989 RO decision, denying the veteran's 
application to reopen claims of service connection for 
osteoarthritis and residuals of frostbite, is final.  38 
U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
20.1103 (2000).

2.  New and material evidence has not been received to reopen 
the veteran's claims of entitlement to service connection for 
osteoarthritis and residuals of frostbite.  38 U.S.C.A. 
§ 5108  (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156 
(2000). 

3.  The November 1980 Board decision denying service 
connection for hypertension is final.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156 

4.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108  (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board are whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for 
osteoarthritis, residuals of frostbite, and hypertension.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
138, 1383-84 (Fed. Cir. 1996).

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
than the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  The 
Board notes that the provisions of the VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.  

The Board finds that in this case the veteran was advised by 
the VA of the information required to reopen the claims and 
the Board may proceed with appellate review.  In this regard, 
the Board notes that the RO, in its statement of the case, 
explained what evidence was needed to reopen the claims.  
Therefore, the Board may precede with its appellate review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Given the procedural history, the November 1980 Board 
decision denying service connection for hypertension is 
final, with the exception that the claim may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7104.  The veteran did not perfect an appeal with 
regard to the March 1989 decision denying his application to 
reopen claims for service connection for arthritis and 
residuals of frostbite, and it is also considered final, with 
the exception that the claims may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

                                                      1.  
Arthritis

A November 1981 Board decision denied service connection for 
osteoarthritis, and an unappealed RO decision in March 1989 
denied the veteran's application to reopen that claim.  The 
evidence on file at the time of the March 1989 decision 
included service and post-service medical records, which were 
devoid of any clinical or X-ray evidence of arthritis during 
service or for many years thereafter.  A statement from a 
private physician dated in March 1975 referred to treatment 
for degenerative arthritis beginning in 1957.  The Board 
remanded a reopened claim for service connection for 
arthritis in November 1980 to obtain this putative evidence 
but no such evidence was obtained as the physician was 
deceased.  Thus, there was no medical or X-ray evidence to 
show arthritis to a degree of 10 percent within one year of 
service, and the medical evidence as a whole did not include 
an opinion causally linking arthritis to any incident of 
service. 

The only evidence added to the record since the unappealed 
March 1989 RO decision consists of VA outpatient clinic 
records, dated from January to August 1989, and a statement 
from a private physician dated in March 2000.  The outpatient 
clinic records show that the veteran was seen on several 
occasions for bilateral hand and eye complaints.   He was 
also seen by a social worker.  The physician's statement 
noted that the veteran had been treated since August 1998 for 
several diseases, including degenerative joint disease of the 
knees.  It was noted that his prognosis was fair.

The Board finds that the additional VA medical evidence is 
not new as it is not relevant to the issue of service 
connection for arthritis.  The private physician's statement 
is also not new evidence, within the meaning of the cited 
legal authority, because it merely confirms that the veteran 
has arthritis, a fact that was previously considered by the 
earlier Board and RO decisions noted above.  That is, the 
statement is cumulative of previously considered evidence.  
None of the evidence suggests that the veteran's arthritis 
began during or proximate to service or is causally linked to 
any incident of active duty.    

The Board finds that the medical evidence in question does 
not provide "a more complete picture of the circumstances 
surrounding the origin of [the] veteran's" disorders.  
Hodge, 155 F.3d at 1363.  In this regard, the Board notes 
that the various statements of the veteran are cumulative.  
Although the veteran is competent to describe incidents and 
symptoms during service, lay assertions of medical causation 
are insufficient, by themselves, to reopen a previously 
denied claim.  38 U.S.C.A. § 5108; Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  His assertions of medical causation or 
etiology alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  His statements are cumulative and, therefore, are 
not material.  As such, new and material evidence has not 
been submitted and the veteran's application to reopen his 
claim must be denied.   See 38 C.F.R. § 3.156(a).                             
             
                                                2.  Residuals 
of Frostbite
 
Unappealled RO decisions in January 1975 and August 1982 
denied entitlement to service connection for residuals of 
frostbite, and an unappealed RO decision in March 1989 denied 
the veteran's application  to reopen that claim.  The 
evidence on file at the time of the 1989 RO decision included 
service and post-service medical records, which failed to 
show residuals of frostbite during service or for many years 
thereafter, and there was no medical records or opinion 
linking the claimed disability to any incident of service.  

The only evidence added to the record since the unappealed 
March 1989 RO decision consists of VA outpatient clinic 
records, dated from January to August 1989, and a statement 
from a private physician dated in March 2000.  This evidence 
is not relevant to the issue of frostbite.  Accordingly, the 
evidence is not new.  38 C.F.R. § 3.156; Hodge, supra; 
Winters, supra.  The veteran's assertions of medical 
causation or etiology of his frostbite are also cumulative of 
previously considered statements and are not probative as he 
is not competent to offer medical opinions.  Moray, supra.  
As such, new and material evidence has not been submitted and 
the veteran's application to reopen his claim must be denied.   
See 38 C.F.R. § 3.156(a).




                                                         3.  
Hypertension

A Board decision in November 1980 denied service connection 
for hypertension.  The evidence on file at that time include 
service and post-service medical records, which showed no 
hypertension during service or for many years thereafter, and 
contained no medical opinion linking hypertension to service.

The only evidence added to the record since the 1980 Board 
decision consists of VA and private outpatient clinic 
records, dated from 1980 to 2000, to include the statement 
from a private physician dated in March 2000.  The outpatient 
clinic records show that the veteran was seen on numerous 
occasions for a variety of complaints and ailments, including 
hypertension.  The physician's statement also noted that the 
veteran had been treated since August 1998 for several 
diseases, including hypertension.  

The Board finds that the additional medical evidence is 
cumulative in nature as it merely confirms that the veteran 
has received treatment for hypertension many years after 
service, a fact that was considered by the 1980 Board 
decision.  None of the evidence suggests that the veteran's 
hypertension began during or proximate to service or is 
causally linked to any incident of active duty.    

The Board finds that the medical evidence in question does 
not provide "a more complete picture of the circumstances 
surrounding the origin of [the] veteran's" disorders.  
Hodge, 155 F.3d at 1363.  In this regard, the Board notes 
that the various statements of the veteran are cumulative.  
Although the veteran is competent to describe incidents and 
symptoms during service, lay assertions of medical causation 
are insufficient, by themselves, to reopen a previously 
denied claim.  38 U.S.C.A. § 5108; Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  His assertions of medical causation or 
etiology alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  His statements are cumulative and, therefore, are 
not material.  As such, new and material evidence has not 
been submitted and the veteran's application to reopen his 
claim must be denied.   See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
osteoarthritis is denied.

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
residuals of frostbite is denied.

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
hypertension is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

